Title: Alexander J. Dallas to Thomas Jefferson, 14 December 1814
From: Dallas, Alexander James
To: Jefferson, Thomas


          Sir.  Treasury Department 14 Dec. 1814.
          On recieving your letter of the 7h instant, I ascertained that William Armstead had been appointed the Principal Assessor, for the 19th Collection District of Virginia, with the consent of the Senate, on the 23d of December 1813; and that he had signified his acceptance of the office, on the 7th of February following. If, under these circumstances, it is your wish, that any measure should be adopted, on the subject of your letter, I will chearfully attend to it.
          Accept, Sir, my best thanks for your personal kindness. I shall endeavour to merit your good opinion; for, I am confident, that whatever may be the issue of a very arduous undertaking, your approbation rests upon considerations, which do not render success indispensable.
          I have the honor to be, with perfect respect, Sir, Your most obed ServA. J. Dallas
        